Title: To John Adams from James Otis Sr., 25 October 1775
From: Otis, Col. James
To: Adams, John


     
      Watertown October 25th 1775
      Sir
     
     I Recived your favor of the first Current and Note the Contents and in answer say that I am Obliged for this first favor of the Kind Since you have Been In Congress. The Gentlemen of your Comitee have had Every Demonstration of Respect shewn them by the Councell and house of Representatives of this Province and I hope it Was agreeable to them : We have had an agreeable interview and our Conclusions are to be Laid before the Congress for your Approbation, and In the mean Time matters are kept Secret untill Their determination. Give me Leave to Say that I have the highest opinion of the Conduct of Mr. Lynch and Doctor Frankling. The other Gentleman appears to me to have some Prejudice against the northern Coloneys. Nevertheless there was a Good harmony in our meeting. The Difficulties we are under for want of Powder and the Ravages the Enemy are makeing on our Sea Coast I Presume you are and will be fully acquainted with. Sir from our Long acquaintance and former friendship I have a favor to aske which is as There is a new army to be Raised for another year my Eldest Grandson namely James Otis the third who Took his degree Last Commencement has a Great Inclination to Enter the Army (as he Improved himself In the Military art  while at Collidge). If he Can be Properly Recomended, and the Congress will I Presume Recomend and Leave the appointment to the Generall to whom I shall apply In a sutable Time, and your and my Friends Recomendation will Go a Great way and I think the family name Worthy of Notice all Curcumstances Considered. I am Sir your very Humble sert
     
      James Otis
     
    